

113 SRES 311 IS: Calling on the International Olympic Committee (IOC) to strongly oppose Russia’s discriminatory law against the freedom of expression for lesbian, gay, bisexual, and transgender (LGBT) persons and to obtain written assurance that host countries of the Olympic Games will uphold all international human rights and civil rights obligations for all persons observing or participating in the Games regardless of race, sex, sexual orientation, or gender identity, and for other purposes.
U.S. Senate
2013-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 311IN THE SENATE OF THE UNITED STATESNovember 21, 2013Mr. Merkley (for himself, Mrs. Boxer, Mrs. Feinstein, and Mr. Murphy) submitted the following resolution; which was referred to the Committee on Commerce, Science, and TransportationRESOLUTIONCalling on the International Olympic
		  Committee (IOC) to strongly oppose Russia’s discriminatory law against the
		  freedom of expression for lesbian, gay, bisexual, and transgender (LGBT)
		  persons and to obtain written assurance that host countries of the Olympic
		  Games will uphold all international human rights and civil rights obligations
		  for all persons observing or participating in the Games regardless of race,
		  sex, sexual orientation, or gender identity, and for other
		  purposes.Whereas the goal of the Olympic movement is to contribute
			 to building a peaceful and better world by educating youth through sport
			 practiced in accordance with Olympism and its values;Whereas the role of the International Olympic Committee
			 (IOC), according to the Olympic Charter, is to cooperate with the competent
			 public or private organizations and authorities in the endeavor to place sport
			 at the service of humanity and thereby promote peace;Whereas, under the Olympic Charter, any form of
			 discrimination against a person is deemed incompatible with belonging to the
			 Olympic movement and the IOC is to act explicitly against any form of
			 discrimination affecting the Olympic movement;Whereas, in February 2014, the city of Sochi in the
			 Krasnodar region of the Russian Federation will host the 22nd Winter Olympic
			 Games;Whereas, on June 30, 2013, President Vladimir Putin of
			 Russian signed into law a bill that allows the Government of the Russian
			 Federation to arrest gay or “pro-gay” foreigners prior to being deported from
			 the country;Whereas the Krasnodar region of Russia, where the city of
			 Sochi is located, and 10 other regions have adopted similar laws banning
			 “homosexual propaganda”;Whereas several media outlets recently reported of
			 homophobic violence occurring in Russia resulting in the deaths of Russian
			 citizens;Whereas authorities in Russia have refused to register the
			 nongovernmental organization that would set up a Pride House in Sochi, which
			 would work to combat homophobia in sport and promote lesbian, gay, bisexual,
			 and transgendered (LGBT) individuals' rights during the Olympic Games in
			 Russia, as the Pride House did during the 2010 Winter Olympics in Vancouver;Whereas the presence of a Pride House would be the expression of human rights and have the mission of  celebrating diversity and inclusiveness through sport and raising awareness of LGBT discrimination and criminalization;Whereas the IOC has said that they have received
			 assurances from the highest levels of the Government of the Russian Federation
			 that Olympic athletes and visitors will not be affected by Russia’s
			 discriminatory law, but the Minister of Sports in Russia has suggested that
			 athletes will not be exempt;Whereas the Department of State has a clear and consistent
			 policy of championing the protection of human rights of LGBT individuals
			 worldwide, including by opposing any legislation that singles out people for
			 discriminatory treatment due to their sexual orientation and by encouraging
			 countries to repeal or reform laws that punish or criminalize LGBT
			 status;Whereas Russia has obligated itself to respect and enforce
			 the right to be free from discrimination and the right to freedom of assembly,
			 association, and expression under the European Convention of Human Rights, the
			 United Nations International Covenant on Civil and Political Rights, and the
			 human dimension commitments of the Organization for Security and Cooperation in
			 Europe; andWhereas the IOC recently stated, The International
			 Olympic Committee is clear that sport is a human right and should be available
			 to all regardless of race, sex or sexual orientation. The Games themselves
			 should be open to all, free of discrimination, and that applies to spectators,
			 officials, media and of course athletes. We oppose in the strongest terms any
			 move that would jeopardize this principle.: Now, therefore, be
			 itThat the Senate—(1)calls on the
			 International Olympic Committee (IOC) to strongly oppose Russia’s
			 discriminatory law as inconsistent with Russia’s international obligations and
			 with the value of the Olympic movement;(2)calls on the IOC
			 to insist, as a condition of holding the planned Olympic Games in Sochi, that
			 the Government of the Russian Federation provide unconditional assurance that
			 no athlete, coach, official, spectator, or anyone otherwise involved or
			 affiliated with the Olympic Games will be harassed, fined, detained, or
			 otherwise have their human rights, including their right to free expression,
			 violated due to their actual or perceived sexual orientation or gender identity or expression of support for LGBT human rights;(3)urges the IOC to
			 insist that venders and contractors have LGBT nondiscrimination policies in
			 place for the 2014 Winter Olympics in Sochi and for all future Olympic Games or
			 other Olympic events;(4)urges the IOC to call on the Russian Federation to allow a Pride House that has the mission of celebrating diversity and inclusiveness through sport and raising awareness of LGBT discrimination and criminalization;(5)urges the IOC to amend its charter to state that discrimination based on sexual orientation and gender identity is not compatible with the Olympic Games; and(6)urges the congressionally chartered United States Olympic Committee to intervene and assist the IOC in establishing the objectives as laid out by this resolution.